DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments, see page 10, filed 09/15/2022, with respect to the restriction have been fully considered and are persuasive.  The restriction on 06/15/2022 has been withdrawn.  Claims 22, 24 and 30-31 are considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure relationships of the following elements related to other elements: a magnetically fixed region, a magnetically free region, a first layer, a second layer, a boron-free ferromagnetic layer, and an iron rich region.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure relationships of the following elements related to other elements: a magnetically fixed region, a magnetically free region, a first layer, a second layer, a boron-free ferromagnetic layer, and an iron rich region.
Claims 24-29 and 31-33 are rejected because they depend on the rejected claims 23 and 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-10, 21, 23, 25-29 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0145792) in view of Hu (US 2017/0229642), and further in view of Whig et al. (US 2012/0313191).
Regarding claim 1, Wang et al. teach a magnetoresistive device (MTJ Stack; Fig. 3, [0020]), comprising: a tunnel barrier region (29; Fig. 3, [0030]); a magnetically fixed region (SAF reference layer 20; Fig. 3, [0038]) positioned on one side (the bottom side) of the tunnel barrier region (29); a magnetically free region (SAF free layer 30; Fig. 3, [0038]) positioned on a side (the top side) of the tunnel barrier region (29) opposite to the one side (the bottom side of 29), wherein the magnetically free region (30) includes at least (a) a first ferromagnetic region (34/FL2; Fig. 3, [0031]), (b) a second ferromagnetic region (32/FL1; Fig. 3, [0031]), and (c) a nonmagnetic insertion region (coupling layer 33 which can be Ru; Fig. 3, [0035]) position between the first and second ferromagnetic regions (34/FL2, 32/FL1); and wherein the first ferromagnetic region (34/FL2) includes a multi-layer structure ((Co/Pd)n; [0032]) comprising: a first layer comprising cobalt ([0032]); and a second layer including at least one of platinum or palladium (Pd; [0032]); and the second ferromagnetic region (32/FL1) includes a multi-layer structure (32/FL1) comprising: a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising boron, and a boron-free ferromagnetic layer (CoFeNi of 32; [0036]) comprising an alloy of cobalt and iron with no boron (CoFeNi; [0036]), wherein the boron-rich ferromagnetic layer (CoFeB of FL1) contacts the boron-free ferromagnetic layer (CoFeNi of 32; see Fig. 3).
Wang et al. do not teach an iron rich region, consisting essentially of iron, at an interface of the second ferromagnetic region with the tunnel barrier region, a boron-rich ferromagnetic layer comprising approximately 40 to 60 atomic percent of boron (emphasis added), the boron-rich ferromagnetic layer contacts the iron rich region.
In the same field of endeavor of magnetoresistive stack, Hu teaches a boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of boron which overlaps the claimed range of approximately 40 to 60 atomic percent of boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]). 
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach an iron rich region (“a small amount of iron (Fe)”; Fig. 3, [0052]), consisting essentially of iron (Fe, [0052]), at an interface (302; Fig. 3, [0038]) of the second ferromagnetic region (202 of CoFeB; Fig. 3, [0052]) with the tunnel barrier region (208; Fig. 3, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al., Hu and Whig et al., and to include an iron rich region at an interface of the second ferromagnetic region with the tunnel barrier region as taught by Whig et al., because an iron rich region can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 
The combination of Wang et al. and Whig et al. teach “the boron-rich ferromagnetic layer contacts the iron rich region” because Whig teaches the ion rich region (302; Fig. 3, [0038]) at an interface of the second ferromagnetic region (202 of CoFeB; Fig. 3, [0052]) with the tunnel barrier region (208; Fig. 3, [0037]) which corresponds to the ion rich region at an interface of the second ferromagnetic region (32/FL1) with the tunnel barrier region (29) in Fig. 3 of Wang et al.  Thus, the ion rich region at the interface of 32/FL1 with 29 would contact the boron-rich ferromagnetic layer (CoFeB of FL1) in Fig. 3 of Wang et al.
Regarding claim 2, Wang et al. teach the magnetoresistive device of claim 1, wherein the nonmagnetic insertion region (33) includes at least one of tantalum, tungsten, molybdenum, ruthenium, rhodium, rhenium, iridium, chromium, hafnium, zirconium, or osmium (Ru, ruthenium; [0035]).
Regarding claim 3, Wang et al. teach the magnetoresistive device of claim 1, wherein each layer of the multi-layer structure ((Co/Pd)n) of the first ferromagnetic region (34/FL2) includes a thickness between 0.5 and 5 Å or between 2 and 10 Å ([0032]) which overlaps the claimed range of between about 1-6 Å that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 4, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-rich ferromagnetic layer (CoFeB of FL1) includes an alloy of cobalt, iron, and boron ([0032]).
Regarding claim 6, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprised boron.
Wang et al. do not teach the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising approximately 45 to 55 atomic percent of boron (emphasis added).
In the same field of endeavor of magnetoresistive stack, Hu teaches the boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of boron which overlaps the claimed range of approximately 45 to 55 atomic percent of boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]). 
Regarding claim 7, Wang et al. teach wherein the tunnel barrier region (29) is a first tunnel barrier region (29) and the magnetically fixed region (20) is a first magnetically fixed region (20), and wherein the magnetoresistive device (MTJ stack) further comprises.
Wang et al. do not teach a second tunnel barrier region positioned on a side of the magnetically free region opposite the first tunnel barrier region; and a second magnetically fixed region positioned on a side of the second tunnel barrier region opposite the magnetically free region.
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach a second tunnel barrier region (208; Fig. 2, [0037]) positioned on a side (the top side) of the magnetically free region (202; Fig. 2, [0037]) opposite the first tunnel barrier region (210; Fig. 2, [0037]); and a second magnetically fixed region (232; Fig. 2, [0038]) positioned on a side (the top side) of the second tunnel barrier region (208) opposite the magnetically free region (202; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Whig et al. and to incorporate a second tunnel barrier region and a second magnetically fixed region as taught by Whig et al., because they can be used to form a dual spin-filter MJT as taught by Whig et al. ([0037]). 
Regarding claim 8, Wang et al. teach the magnetoresistive device of claim 1, wherein the multi-layer structure ((Co/Pd)n) of the first ferromagnetic region (34/FL2) includes at least two layers comprising cobalt separated by a layer of platinum or palladium (n can be between 1 and 10; [0032]).
Regarding claim 9, Wang et al. teach the magnetoresistive device of claim 1, wherein the multi-layer structure ((Co/Pd)n) of the first ferromagnetic region (34/FL2) includes at least five layers comprising cobalt (n can be between 1 and 10; [0032]).
Regarding claim 10, Wang et al. teach the magnetoresistive device of claim 1, wherein the tunnel barrier region (29) includes one of magnesium oxide and aluminum oxide (MgO; [0030]).
Regarding claim 21, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-free ferromagnetic layer (CoFeNi of 32) comprises cobalt with a remainder (one of the remaining elements) being iron (Fe; [0036]).
Wang et al. do not teach the boron-free ferromagnetic layer (CoFeNi of 32) comprises approximately 25 to 75 atomic percent cobalt (emphasis added).
Parameters such as the atomic percent cobalt of CoFeNi in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired enhancement of the RKKY coupling strength during device fabrication ([0036]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the atomic percent cobalt of CoFeNi within the range as claimed in order to achieve the desired enhancement of the RKKY coupling strength during device fabrication ([0036]).
Regarding claim 23, Wang et al. teach a magnetoresistive device (MTJ Stack; Fig. 3, [0020]), comprising: a magnetically fixed region (SAF reference layer 20; Fig. 3, [0038]); a magnetically free region (SAF free layer 30; Fig. 3, [0038]) comprising: a first layer (Co of (Co/Pd)n of 34/FL2; [0032]) comprising cobalt ([0032]); a second layer (Pd of (Co/Pd)n of 34/FL2) including at least one of platinum or palladium (Pd; [0032]); a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising boron; a boron-free ferromagnetic layer (CoFeNi of 32; [0036]) comprising an alloy including cobalt and iron, with no boron (CoFeNi; [0036]); and a nonmagnetic insertion region (coupling layer 33 which can be Ru; Fig. 3, [0035]) positioned between the first layer (Co of (Co/Pd)n of 34/FL2) and the boron-rich ferromagnetic layer (CoFeB of FL1); and a tunnel barrier layer (29; Fig. 3, [0030]) between the magnetically fixed region (20) and the magnetically free region (30); wherein the boron-rich ferromagnetic layer (CoFeB of FL1) contacts the boron-free ferromagnetic layer (CoFeNi of 32).
Wang et al. do not teach a boron-rich ferromagnetic layer comprising approximately 40 to 60 atomic percent boron (emphasis added), an iron rich region, consisting essentially of iron, the boron-rich ferromagnetic layer contacts the iron rich region.
In the same field of endeavor of magnetoresistive stack, Hu teaches a boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of boron which overlaps the claimed range of approximately 40 to 60 atomic percent boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]). 
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach an iron rich region (“a small amount of iron (Fe)”; Fig. 3, [0052]), consisting essentially of iron (Fe, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al., Hu and Whig et al., and to include an iron rich region as taught by Whig et al., because an iron rich region can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 
The combination of Wang et al. and Whig et al. teach “the boron-rich ferromagnetic layer contacts the iron rich region”, because Whig teaches the ion rich region (302) at an interface of the magnetically free region (the free magnetic layer 202; Fig. 3, [0052]) with the tunnel barrier region (208; Fig. 3, [0037]) which corresponds to the ion rich region at an interface of the magnetically free region (30) with the tunnel barrier region (29) in Fig. 3 of Wang et al.  Thus, in Fig. 3 of Wang, the boron-rich ferromagnetic layer (CoFeB of FL1) contacts the iron rich region (at the interface of 30 and 29).
Regarding claim 25, Wang et al. teach the magnetoresistive device of claim 23, wherein the nonmagnetic insertion region (33) includes at least one of tantalum, tungsten, molybdenum, ruthenium, rhodium, rhenium, iridium, chromium, hafnium, zirconium, or osmium (Ru, ruthenium; [0035]).
Regarding claim 26, Wang et al. teach the magnetoresistive device of claim 23, wherein the tunnel barrier region (29) is a first tunnel barrier region (29) and the magnetically fixed region (20) is a first magnetically fixed region (20), and wherein the magnetoresistive device (MTJ stack) further comprises.
Wang et al. do not teach a second tunnel barrier region positioned on a side of the magnetically free region opposite the first tunnel barrier region; and a second magnetically fixed region positioned on a side of the second tunnel barrier region opposite the magnetically free region.
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach a second tunnel barrier region (210; Fig. 2, [0037]) positioned on a side (the bottom side) of the magnetically free region (202; Fig. 2, [0037]) opposite the first tunnel barrier region (208; Fig. 2, [0037]); and a second magnetically fixed region (220; Fig. 2, [0038]) positioned on a side (the bottom side) of the second tunnel barrier region (210) opposite the magnetically free region (202; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Whig et al. and to incorporate a second tunnel barrier region and a second magnetically fixed region as taught by Whig et al., because they can be used to form a dual spin-filter MJT as taught by Whig et al. ([0037]). 
Regarding claim 27, Wang et al. teach the magnetoresistive device of claim 26.
Wang et al. do not teach wherein the iron rich region is a first iron rich region, and the magnetoresistive device further includes a second iron rich region.
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach wherein the iron rich region (302; Fig. 3, [0052]) is a first iron rich region (302; Fig. 8, [0058]), and the magnetoresistive device (MRAM; [0001]) further includes a second iron rich region (818; Fig. 8, [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al., Hu and Whig et al., and to include the first and the second iron rich regions as taught by Whig et al., because the ion rich regions can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 
Regarding claim 28, Wang et al. teach the magnetoresistive device of claim 27, wherein the magnetically free region (30) and the first tunnel barrier region (29).
Wang et al. do not teach wherein the first iron rich region is disposed between the magnetically free region and the first tunnel barrier region, and the second iron rich region is disposed between the magnetically free region and the second tunnel barrier region.
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach wherein the first iron rich region (320) is disposed between the magnetically free region (802/202; Fig. 8, [0058]) and the first tunnel barrier region (208; see Fig. 3, [0058]), and the second iron rich region (818) is disposed between the magnetically free region (802/202) and the second tunnel barrier region (210; Fig. 8, [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al., Hu and Whig et al., and to include the first and the second iron rich regions as taught by Whig et al., because the ion rich regions can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 
Regarding claim 29, Wang et al. teach the magnetoresistive device of claim 23, wherein the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprised boron; and the boron-free ferromagnetic layer (CoFeNi of 32) comprises cobalt with a remainder (one of the remaining elements) being iron (Fe; [0036]).
Wang et al. do not teach the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising approximately 45 to 55 atomic percent boron; and the boron-free ferromagnetic layer (CoFeNi of 32) comprises approximately 25 to 75 atomic percent cobalt (emphasis added).
In the same field of endeavor of magnetoresistive stack, Hu teaches the boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of boron which overlaps the claimed range of approximately 45 to 55 atomic percent boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]).  
Parameters such as the atomic percent cobalt of CoFeNi in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired enhancement of the RKKY coupling strength during device fabrication ([0036]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the atomic percent cobalt of CoFeNi within the range as claimed in order to achieve the desired enhancement of the RKKY coupling strength during device fabrication ([0036]).
Regarding claim 32, Wang et al. teach the magnetoresistive device of claim 23, wherein the tunnel barrier layer (29) is above and in contact with the magnetically fixed region (20), and the magnetically free region (30) is above the tunnel barrier layer (29; see Fig. 3).
Regarding claim 33, Wang et al. teach the magnetoresistive device of claim 32, wherein: the second layer (Pd of (Co/Pd)n of 34/FL2) is above and in contact with the first layer (Co of (Co/Pd)n of 34/FL2; Fig. 3, [0032]); the first layer (Co of (Co/Pd)n of 34/FL2 with n=1; [0032]) is above and in contact with the nonmagnetic insertion region (coupling layer 33 which can be Ru; Fig. 3, [0032]); the nonmagnetic insertion region (coupling layer 33 which can be Ru) is above and contact with the boron-free ferromagnetic layer (CoFeNi of 32); the boron-free ferromagnetic layer (CoFeNi of 32) is above and in contact with the boron-rich ferromagnetic layer (CoFeB of FL1).
Wang et al. do not teach the iron rich region is between the magnetically free region and the tunnel barrier layer.
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach the iron rich region (“a small amount of iron (Fe)”; Fig. 3, [0052]) is between the magnetically free region (the free magnetic layer 202; Fig. 3, [0052]) and the tunnel barrier layer (208; Fig. 3, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al., Hu and Whig et al., and to include an iron rich region as taught by Whig et al., because an iron rich region can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 
Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Hu and Whig et al. as applied to claims 1 and 23 above, and further in view of Brown et al. (US 2017/0110506).
Regarding claim 22, Wang et al. teach wherein the second layer (Pd of (Co/Pd)n of 34/FL2) of the first ferromagnetic region (34/FL2).
Wang et al. do not teach the second layer includes an alloy comprising platinum and iron.
In the same field of endeavor of magnetic memory devices, Brown et al. teach the second layer (the FePt layer; [0026]) includes an alloy comprising platinum and iron ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Brown et al., and to substitute the second layer with a layer of FePt, because Wang et al. teach that the second layer (Pd layer) is the second layer of the (Co/Pd)n layer, while the (Co/Pd)n layer can be substituted by a laminated stack exhibiting PMA ([0032]), but Wang et al. is silent about the actual material of the PMA stack, and Brown et al. teach that the laminated stack exhibiting PMA can be a multilayer structure made of alternating layers of Co and FePt, the FePt being an alloy having strong PMA, with the second layer being FePt ([0026]). 
Regarding claim 24, Wang et al. teach wherein the second layer (Pd of (Co/Pd)n of 34/FL2).
Wang et al. do not teach the second layer comprises an alloy including platinum and iron.
In the same field of endeavor of magnetic memory devices, Brown et al. teach the second layer (the FePt layer; [0026]) comprises an alloy including platinum and iron ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Brown et al., and to substitute the second layer with a layer of FePt, because Wang et al. teach that the second layer (Pd layer) is the second layer of the (Co/Pd)n layer, while the (Co/Pd)n layer can be substituted by a laminated stack exhibiting PMA ([0032]), but Wang et al. is silent about the actual material of the PMA stack, and Brown et al. teach that the laminated stack exhibiting PMA can be a multilayer structure made of alternating layers of Co and FePt, the FePt being an alloy having strong PMA, with the second layer being FePt ([0026]). 
Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0145792) in view of Hu (US 2017/0229642), and further in view of Whig et al. (US 2012/0313191) and Brown et al. (US 20170110506).
Regarding claim 30, Wang et al. teach a magnetoresistive device (MTJ Stack; Fig. 3, [0020]), comprising: a magnetically fixed region (SAF reference layer 20; Fig. 3, [0038]); a magnetically free region (SAF free layer 30; Fig. 3, [0038]) comprising: a first layer (Co of (Co/Pd)n of 34/FL2; [0032]) comprising cobalt ([0032]); a second layer (Pd of (Co/Pd)n of 34/FL2); a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising boron; a boron-free ferromagnetic layer (CoFeNi of 32; [0036]) comprising an alloy including cobalt and iron, with no boron (CoFeNi; [0036]); and a nonmagnetic insertion region (coupling layer 33 which can be Ru; Fig. 3, [0035]) positioned between the first layer (Co of (Co/Pd)n of 34/FL2) and the boron-rich ferromagnetic layer (CoFeB of FL1); and a tunnel barrier layer (29; Fig. 3, [0030]) between the magnetically fixed region (20) and the magnetically free region (30).
Wang et al. do not teach a second layer including an alloy comprising platinum and iron, a boron-rich ferromagnetic layer comprising approximately 40 to 60 atomic percent boron (emphasis added), an iron rich region, consisting essentially of iron, wherein the boron-rich ferromagnetic layer is between the boron-free ferromagnetic layer and the iron rich region.
In the same field of endeavor of magnetoresistive stack, Hu teaches a boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of boron which overlaps the claimed range of approximately 40 to 60 atomic percent boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]). 
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach an iron rich region (“a small amount of iron (Fe)”; Fig. 3, [0052]), consisting essentially of iron (Fe, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al., Hu and Whig et al., and to include an iron rich region as taught by Whig et al., because an iron rich region can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 
The combination of Wang et al. and Whig et al. teach “wherein the boron-rich ferromagnetic layer is between the boron-free ferromagnetic layer and the iron rich region” because Whig teaches the ion rich region (302) at an interface of the magnetically free region (the free magnetic layer 202; Fig. 3, [0052]) with the tunnel barrier region (208; Fig. 3, [0037]) which corresponds to the ion rich region at an interface of the magnetically free region (30) with the tunnel barrier region (29) in Fig. 3 of Wang et al.  Thus, in Fig. 3 of Wang, the boron-rich ferromagnetic layer (CoFeB of FL1) is between the boron-free ferromagnetic layer (CoFeNi of 32) and the iron rich region (at the interface of 30 and 29).
Wang et al. do not teach a second layer including an alloy comprising platinum and iron.
In the same field of endeavor of magnetic memory devices, Brown et al. teach a second layer (the FePt layer; [0026]) including an alloy comprising platinum and iron ([0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Brown et al., and to substitute the second layer with a layer of FePt, because Wang et al. teach that the second layer (Pd layer) is the second layer of the (Co/Pd)n layer, while the (Co/Pd)n layer can be substituted by a laminated stack exhibiting PMA ([0032]), but Wang et al. is silent about the actual material of the PMA stack, and Brown et al. teach that the laminated stack exhibiting PMA can be a multilayer structure made of alternating layers of Co and FePt, the FePt being an alloy having strong PMA, with the second layer being FePt ([0026]). 
Regarding claim 31, Wang et al. teach the magnetoresistive device of claim 30.
Wang et al. do not teach wherein the iron rich region has a thickness of approximately 1 Å to approximately 3 Å.
In the same field of endeavor of magnetic memory devices, Whig et al. teach wherein the iron rich region (302) has a thickness of approximately 1 Å to approximately 3 Å (1.5 Å - 3Å; [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Whig et al., and to include an iron rich region as taught by Whig et al., because an iron rich region can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 

Response to Arguments
On pages 9-11 of Applicant’s Response, regarding the 112 rejections, Applicant argues that the essential structural cooperative relationships of elements of claim 23 are recited in claim 23. Other relative relationships, such as the orientation of the magnetically free region and magnetically fixed regions, relative to each other, are not essential for the operation.  
The Examiner respectfully disagrees with Applicant’s argument, because the essential structural cooperative relationships of elements of claim 23 are not recited in claim 23 as disclosed in the rejections.  It would be obvious to a person skill in the art to know that, although the orientation of the whole device is not essential for the operation, the structural relationships between elements, such as the magnetically free region and magnetically fixed regions, and other elements as claimed are essential to the operations of the device, because the device behaves according to the interaction between these adjacent layers and the structural relationships between these layers are essential for the operation of the device.  
On pages 11-12 of Applicant’s Response, regarding the 103 rejections, Applicant argues that the Office Action provides no motivation to modify the structure of Wang to include the boron-containing layer taught in Hu, no motivation to combine the boron-containing layers taught in Hu with the iron rich region of Whig, and no reason why one of ordinary skill would modify and combine the structures from the cited references to include a boron-rich ferromagnetic layer in contact with a boron-free ferromagnetic layer and an iron rich region.
The Examiner respectfully disagrees with Applicant’s argument, because the Office Action provides the motivation to modify the structure of Wang to include the boron-containing layer taught in Hu: “because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]).”  The Office Actions also provides the motivation to combine the boron-containing layers taught in Hu with the iron rich region of Whig: “because an iron rich region can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052])”.  Regarding the structure of a boron-rich ferromagnetic layer in contact with a boron-free ferromagnetic layer and an iron rich region, Wang et al. teach the boron-rich ferromagnetic layer (CoFeB of FL1) contacts the boron-free ferromagnetic layer (CoFeNi of 32; see Fig. 3), and the combination of Wang et al and Whig et al. teach the boron-rich ferromagnetic layer contacts the iron rich region as disclosed in the Office Action.  Thus, the combination of Wang et al. and Whig et al. teach the structure of a boron-rich ferromagnetic layer in contact with a boron-free ferromagnetic layer and an iron rich region, and no extra motivation is needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/17/2022